RUDKIN, Circuit Judge.
This is an appeal from an order dismissing a proceeding *1005for contempt for failure on the part of a bankrupt to obey a turnover order made by the referee. The case was heard on testimony in the court below and no record has been brought here except the opinion of that-court. But the rule is well settled that on appeal recourse cannot be had to an opinion filed by the court below to ascertain the facts, where there is no evidence in the record and where the case was decided on issues of fact. Townsend v. Beatrice Cemetery Ass’n (C. C. A.) 138 F. 381, and cases there cited.
The order of the court below is affirmed.